Case: 20-60209     Document: 00516013005          Page: 1    Date Filed: 09/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 14, 2021
                                  No. 20-60209                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Enma Rivera-Sorto,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A087 592 248


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Enma Rivera-Sorto, a citizen of El Salvador, petitions for review of the
   Board of Immigration Appeals’ (BIA) dismissing her appeal from the
   Immigration Judge’s (IJ) denying: asylum; withholding of removal; and relief
   under the Convention Against Torture (CAT). She contends the court erred


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60209     Document: 00516013005          Page: 2    Date Filed: 09/14/2021




                                   No. 20-60209


   in concluding she failed to establish past persecution, or a well-founded fear
   of future persecution based on a protected ground.
          In considering the BIA’s decision (and the IJ’s decision, to the extent
   it influenced the BIA), legal conclusions are reviewed de novo; factual
   findings, for substantial evidence. E.g., Orellano-Monson v. Holder, 685 F.3d
   511, 517–18 (5th Cir. 2012).     Under the substantial-evidence standard,
   “petitioner has the burden of showing that the evidence is so compelling that
   no reasonable factfinder could reach a contrary conclusion”. Id. at 518
   (citation omitted).
          To qualify for asylum, an applicant must demonstrate, inter alia,
   either past persecution, or a “well-founded fear of future persecution”.
   8 C.F.R. § 208.13(b) (asylum eligibility). To qualify for withholding of
   removal, an applicant “must demonstrate a clear probability of persecution
   upon return”. Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004) (citation
   omitted). The standard for withholding of removal is more stringent than
   for asylum. Orellana-Monson, 685 F.3d at 518. Therefore, an applicant who
   fails to meet the asylum standard cannot meet the withholding-of-removal
   standard. Id.
          Rivera asserts she suffered persecution in the form of domestic
   violence from her boyfriend, the father of her child. According to the IJ, her
   claims failed because she did not prove a necessary element, her
   government’s ability and willingness to protect her. See Tesfamichael v.
   Gonzales, 469 F.3d 109, 113 (5th Cir. 2006) (explaining “[p]ast persecution
   entails harm inflicted on the alien on account of a statutorily enumerated
   ground by the government or forces that a government is unable or unwilling
   to control”). After testimony by Rivera, the IJ noted Salvadorian courts gave
   her favorable rulings and orders and law enforcement protected her daughter
   from her boyfriend.




                                         2
Case: 20-60209      Document: 00516013005           Page: 3   Date Filed: 09/14/2021




                                     No. 20-60209


          Rivera provides no contentions regarding the basis for the IJ and BIA’s
   denial of her application. Her brief in this court does not dispute the validity
   or correctness of the IJ and the BIA’s findings.           She has, therefore,
   abandoned any claim of error. See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th
   Cir. 2004) (explaining unbriefed issues are considered waived); Soadjede v.
   Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (explaining petitioner made no
   assertion decision was contrary to substantial evidence and, therefore,
   abandoned the issue).
          Regarding her withholding claim, Rivera contends she established
   past persecution and, therefore, is entitled to a presumption of future
   persecution. This assertion is incorrect. Because she failed to meet her
   burden for asylum, she also failed to meet the higher standard for withholding
   of removal. Rivera presented nothing that compels a conclusion different
   than the decisions of the IJ and the BIA.
          To establish a claim for CAT protection, an applicant must
   demonstrate it is more likely than not she will be tortured in her home
   country “at the instigation of, or with the consent or acquiescence of, a public
   official acting in an official capacity or other person acting in an official
   capacity”. 8 C.F.R. §§ 1208.16(c)(2) (eligibility of withholding of removal
   under CAT), 1208.18(a)(1) (defining torture). Acquiescence “requires that
   the public official, prior to the activity constituting torture, have awareness
   of such activity and thereafter breach his or her legal responsibility to
   intervene to prevent such activity”. 8 C.F.R. § 1208.18(a)(7) (defining
   acquiescence of a public official).
          Rivera asserts public officials would not protect her from future
   torture. As noted supra, however, she successfully obtained help from both




                                          3
Case: 20-60209     Document: 00516013005         Page: 4   Date Filed: 09/14/2021




                                  No. 20-60209


   the courts and law enforcement. The IJ relied on this evidence, and Rivera
   has made no contention compelling a different conclusion.
         DENIED.




                                       4